Title: From George Washington to William Fitzhugh, 8 August 1781
From: Washington, George
To: Fitzhugh, William


                        
                            Dear Sir,
                            Camp near Dobbss ferry 8th Augt 1781
                        
                        I stand indebted to you for two letters—dated the 26th of Aprl and 29th of May—the reason why I did not,
                            immediately answer so much of the first as related to your Son William, was the hourly expectation I was in of seeing his
                            Brother the Captain, from whom I expected to know what Corps would be prefered—Not doing this till the middle of June, my
                            answer was protracted till I was informed that he had changed his views, and was about to enter the suite of Genel
                            Smallwood—This rendering an answer to that part of the letter in some degree unnecessary—the moving state of the Army, and
                            the junction which was formed with the Auxiliary Troops immediately after, has been the occasion of my silence till I was
                            informed by the Captain that his Brother had revived his first intention of getting an appointment in the Cavalry which
                            has induced me to write to both Govr Nelson & Genl Greene, recommending him to a Commission in Baylors Cavalry—I
                            have no doubt of his succeeding if there is a vacancy in the Regiment.
                        There is scarce a stage of the Campaign, or an occurrence that happens in it, that does not exhibit some
                            proof of the fatal policy of short enlistments, and of the immense expence we are involved in by them. The enemy never
                            fail to take advantage in some quarter or another, of the weak state of our Army, whilst we, if an opening presents
                            itself, have men to raise (by enormous bounties) before advantage can be taken of it; which occasions such a lapse of time
                            that the favourable moment is passed, & the enemy is prepared for us by a transport of their Troops.
                        The force called for and which I ought to have had by the first of Jany is not yet arrived, nor do I know
                            when to expect it. the Season is rapidly advancing, and the enemy, if reports and appearances do not deceive us, is in
                            hourly expectation of a reinforcement from Virginia at New York—thus it is we are always labouring—always accumulating
                            expence—and always disappointed of our object.
                        It is much to be feared that the Campaign will waste away as the last did in a fruitless attempt to get men;
                            who are procured in such a manner, and for such short periods, that the first who come into the field are about leaving
                            it, as the last arrive, by which means an enormous expence is incurred, and no benefit derived; as we never have a
                            sufficient force at any period to answer our purposes.
                        I am clearly in Sentiment with you, that all emissions of Paper money ought to be subject to a supreme
                            direction to give it a proper stamina, & universal credit; and that good & sure funds should be
                            appropriated for the redemption of it—but in this, as in most other matters, the States individually have acted so
                            independantly of each other as to become a mere rope of sand, & to totter upon the brink of ruin at a time when
                            the independency of them, if the Resources which have been drawn forth, had been applied to great objects by one common
                            head, would have been as unshaken as Mount Atlas, and as regardless of the efforts of Great Britain to destroy it, as she
                            is of the unheeded tempests that pass over her.
                        It was with much concern I heard of your second loss by the Pirates of the Bay—and of the Insults Mrs
                            Fitzhugh & yourself had received from them— My Compliments attend her—and with very great
                            esteem & regard I am—Dear Sir Yr Most Obt & Affecte Servt
                        
                            Go: Washington
                        
                    